Rosellini, C. J.
(dissenting) — I dissent for the sole reason that I do not believe an opinion should be rendered in this case, which has admittedly become moot. As the majority have conceded, this court has consistently refused to render opinions in moot cases. I think if we have such a rule, it should be applied impartially. An argument can always be made that the question of law before the court is one of “public interest,” and the result is that the rule will be relaxed in some cases of “public interest” and not in others.
There are sound reasons why the court should not decide moot cases. Something of the adversary enthusiasm is lost in such cases, and the danger of reaching an erroneous decision because the issues have not been adequately argued is increased.
Also, I do not think the court should spend its time rendering gratuitous decisions when it has on hand an immense backlog of “live” cases to decide and is working under steadily increasing pressure. By rendering this unnecessary opinion, it invites an influx of other “test” cases, in each of which the court will have to take time to decide whether the case is of sufficient “public interest” to warrant the rendering of an opinion. This is time which should be spent deciding the actual controversies which are at hand.
I would dismiss the appeal.